DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 12/02/2019, this is a First Action Allowance on the Merits. Claims 180-199 are allowed in the instant application. 
-. It is noted that claims 1-179 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Matt Norwood on 10/18/2021.
The application has been amended as follows: 
In Claim 180, line 10, in the sentence “...energy storing device electrically for storing electrical energy”, please delete the word “electrically”.

                           Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019, 07/09/2020; 01/11/2021, and 03/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 12/09/2019, assigned serial 16/618,709 and titled “Methods and Apparatus for and Active Convertor Dolly”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 180-199 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same claims 180 and 195. 
The present application is directed to a non-obvious improvement over the following prior art references:
1)- JP2010163005A to Inoue Zhozo - which is directed to a towed vehicle, a first towed vehicle connected to the towed vehicle, and a second towed vehicle connected to the first towed vehicle via a first dolly. In a hybrid vehicle equipped with, the towing vehicle is equipped with an engine as a power source, and the dolly is equipped with an electric motor as a power source and a battery as a power source for the electric motor, and collects operation information of the engine, the electric motor, and the battery. The hybrid control means includes a hybrid control means for coordinating operation of an engine, an electric motor, and a battery as components of a hybrid vehicle, and a regeneration amount estimation means for estimating the regeneration amount in the planned operation section of the own connected vehicle. The upper limit value and / or the lower limit value of the charge amount (SOC: State of Charge) of the battery is changed according to the amount of regeneration based on the estimation result of the amount estimation means…….the traction vehicle comprises an electric motor and a battery as a power source for the electric motor together with the engine, and the hybrid control means includes the electric 
2)- US 2002/0056579 to Cooper- which is directed to a multi-combination vehicle or road-train consisting of a powered prime mover, at least one powered trailer and which may include a number of non-powered trailers. The power trailer includes a cooling means separated from the engine to provide improved cooling and enabling the road-train to be used in confined areas such as in underground mines. Typically the cooling means is located at the front or rear of the power trailer and is located. The engines of the prime mover and power trailer(s) are controlled either by a synchronization system and a dual-pot accelerator pedal by controlling their relative torques or by manual controls in the truck cab.
3)- US 2011/0094807 to Pruitt et al, which is directed to an electric drive system includes first and second gear assemblies coupled to a hollow axle tube, and first and second electric motors respectively coupled to the first and second gear assemblies. Further, the electric drive system includes first and second drive axles positioned within the hollow axle tube. The first drive axle includes a first end portion coupled to a first wheel and a second end portion coupled to the first gear assembly. Similarly, the second drive axle includes a first end portion 
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 180, “An apparatus for releasably coupling a second trailer to a first trailer that is releasably coupled to a towing vehicle in a tractor-trailer vehicle configuration, the apparatus comprising: a frame; a first trailer connector assembly for releasably coupling the apparatus to the first trailer such that the apparatus translates with the first trailer; a second trailer connector assembly for releasably coupling the apparatus to the second trailer such that the second trailer translates with the apparatus; a pair of wheels rotatably coupled to the frame; an energy storing device electrically for storing electrical energy; a pair of motor-generators, each motor-generator, independently, being operably coupled to one of the wheels in the pair of wheels and to the energy storing device, such that each motor- generator is operable in: a drive mode for applying a motive rotational force to its respective wheel; and a generator mode for applying a regenerative braking force to its respective wheel for converting mechanical energy generated by rotation of the wheel to electrical energy wherein the generated electrical energy is stored on the energy-storing device; and a controller for selectively activating the drive mode or the generator mode of each motor-generator.”. 
Regarding Claim 195, “A method for providing stability assistance to a converter dolly towing a second trailer behind a first trailer, the first trailer being towed by a towing vehicle, the converter dolly comprising: at least a first wheel rotatably coupled to a left side of the converter dolly and a second wheel rotatably coupled to a right side of the converter dolly, the first wheel being operably coupled to a first motor-generator, the second wheel being operably coupled to a second motor- generator, such that the first motor-generator and second motor-generator are each, independently, operable in:  -8- (i) a drive mode for applying a motive rotational force to the respective first wheel or second wheel; and (ii) a generator mode for applying a regenerative braking force to the respective first wheel or second wheel for converting kinetic energy generated by rotation of the respective first wheel or second wheel the electrical energy, the regenerative braking force effecting deceleration of the respective first wheel or second wheel; the method comprising: detecting a low-traction condition based on at least a rotational speed of the first wheel and a rotational speed of the second wheel; and adjusting one or more of the motive rotational force and the regenerative braking force applied to at least one of the first wheel and the second wheel when a low-traction condition is detected.”.
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 181-194, and 196-199 are deemed allowable as depending either directly or indirectly from allowed independent claims 180 and 195.

c.	Therefore, Claims 180-199 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B